Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment/response filed on 05/07/2021, which has
been entered and made of record.  Claim 1, 4-5 are amended. Claim 6 is cancelled. Claim 1-5, 7-10 are pending in the application.
		
Response to Arguments
Applicant’s amendments changed the scope of the claims. Applicant’s arguments are based on the amended limitations. Applicant’s arguments with respect the art rejection have been considered but are moot in view of new ground of rejections.  Applicant are reminded to cancel the withdrawn claims 11-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2013/0127836 A1) in view of Gamet (“New Touch Workspace for Adobe Illustrator”) and further in view of Reith et al. (US 2019/0272417 A1).
Regarding claim 1, Joshi teaches:
A device comprising: 
a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, ([0042], “As shown in FIG. 1, the 3D sketching technique may be performed by a 3D sketching module 100, which may be implemented by program instructions stored in a computer-readable storage medium and executable by one or more processors (e.g., one or more CPUs or GPUs).”) cause the device to perform functions of: 
receiving a request to perform a transformation operation on a digital drawing to optimize the digital drawing; ([0154], “As previously noted, the system determines which curve (if any) a newly added stroke belongs to. In at least some embodiments, the system may favor adding a stroke to a curve the user is currently working on. If the system gets it wrong, the user can override that decision or delete the stroke, for example using a pop-up menu invoked by tapping at the end of the stroke.” [0154], “FIGS. 19A through 19C illustrate correcting a stroke-and 
displaying the transformed area of the digital drawing.(FIG. 19)
However, Joshi does not explicitly teach, but Gamet teaches:
providing a tool for selecting an area of the digital drawing to perform the transformation operation on; (The tool below allows users to select an area to edit.

    PNG
    media_image1.png
    70
    326
    media_image1.png
    Greyscale

)
receiving a selection of the selected area of the digital drawing; (the left of the figure below)
performing the type of transformation needed on the selected area of the digital drawing to optimize the digital drawing; (the right of the figure below)


    PNG
    media_image2.png
    496
    452
    media_image2.png
    Greyscale

	Joshi teaches a user interface that allows users to draw a stroke and tap a stroke point to edit a stroke area. However, Joshi does not explicitly teach to allow users to select the edited stroke area.  Gamet teaches a user interface that also allows users to draw a stroke and select a stroke area to edit. 
	It have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teaching of Joshi with the area selecting function of Gamet. The benefit would be to provide users better control about what stroke area to edit.
	However, Joshi in view of Gamet does not teach, but Reihl teaches:
	Providing data about the selected area of the digital drawing to a machine-learning (ML) model to automatically determine a type of transformation needed for the selected area of the digital drawing; Receiving the type of transformation needed as an output from the ML model; ([0061]-[0062], “Referring to FIGS. 4-5, 8, the objects identification and quantification module 430 automatically identify image objects 815, 818, 825 and their location in the NIFF 810, 820 and record in a zone library 830 (step 525) using image recognition machine learning such as the Stroke Width Transform (SWT) algorithm. For example, image objects 815, 825, 818 are identified and stored respectively in zones 1-3 in the zone library 830. Each object is defined by its properties such as size, type, and other uniquely identifiable digital features. Referring to FIGS. 4-5, 9, the objects identification and quantification module 430 automatically identify text zones and their location from the remaining content not identified as an image using image recognition and classification machine learning. This results in the outlining of the wireframes in each of the NIFF, which are then indexed and recorded in the zone library (480 in FIG. 4) (step 530). ”) 
Joshi in view of Gamet teaches identifying a stroke area type and smoothing the stroke area based on the identified stroke area type. However, Joshi in view of Gamet does not explicitly teach that the identification process can be performed by a machine learning model. Reihl teaches input image data into a machine learning model and the machine learning model will help identify the type of image area in the image data.
It have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the stroke area identification component in the  Joshi in view of Gamet with the area identification method of Reihl using a ML to provide a smart system to smooth digital drawing.
	

Regarding claim 2, Joshi in view of Gamet and Reihl teaches:
The device of claim 1, wherein transforming the selected area of the digital drawing includes at least one of joining unconnected lines, trimming lines that extend beyond a point of intersection, and smoothing lines.(Gamet: e.g. the second line below is to joining unconnected lines. The combination of claim 1 is applied here.

    PNG
    media_image2.png
    496
    452
    media_image2.png
    Greyscale
)

Regarding claim 3, Joshi in view of Gamet and Reihl teaches:
The device of claim 2, wherein joining unconnected lines comprises joining one or more unconnected strokes within the selected area.(Gamet, Figure above the first line. The combination of claim 1 is applied here.)

Regarding claim 4, Joshi in view of Gamet and Reihl teaches:
The device of claim 2, wherein trimming lines that extend beyond a point of intersection comprises deleting a section of a first stroke that starts from a point of intersection with a second strokes and ends in the selected area and removing the detected section. (Gamet, Figure above the second line. The combination of claim 1 is applied here.)

Regarding claim 7, Joshi in view of Gamet teaches:
The device of claim 1, wherein the executable instructions when executed by the processor further cause the device to perform function of enabling selection of an area of the digital drawing as the selected area. (Gamet, The tool below allows users to select an area to edit. The combination of claim 1 is applied here.

    PNG
    media_image1.png
    70
    326
    media_image1.png
    Greyscale

)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Gamet and Reihl and further in view of Schriesheim et al.(US 2016/0162603 A1).
Regarding claim 8, Joshi in view of Gamet and Reihl teaches:
The device of claim 1, wherein 
However, Joshi in view of Gamet does not, but Schriesheim teaches:
the tool is a lasso tool.([0035], “Additionally, FIG. 1b shows a number of vertices in a box select area 140, indicated in FIG. 1b by an area bounded by dashed lines. The vertices in the box select area 140 may have been chosen via a group selection operation such as a box select 
Joshi in view of Gamet and Reihl teaches using a selecting tool (shown in Figure above) to select a stroke area to edit. Schriesheim teaches using a lasso tool to select a stroke area to edit.
It have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced area selecting method of Joshi in view of Gamet and Reihl with the lasso method of Schriesheim with reasonable expectation of success. 

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Gamet and Reihl and further in view of Wilson et al. (US 2017/0357426 A1).
Regarding claim 9, Joshi in view of Gamet and Reihl teaches:
The device of claim 1, wherein the digital drawing is displayed in a first user interface screen (Joshi, FIG. 30) and the executable instructions when executed by the processor further cause the device to
However, Joshi in view of Gamet and Reihl does not, but Wilson teaches: 
perform function of receiving a request to display a second user interface side by side with the first user interface screen.([0331], “FIG. 14A at (A) illustrates a user interface screen similar to the one shown on display 1302 in FIG. 13. Device 1300 receives a user input 
Joshi in view of Gamet and Reihl teaches displaying strokes on a display device which has a user interface. Wilson teaches network environment that allow contents be displayed on different devices. 
It have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the stroke editing interface taught by Joshi in view of Gamet and Reihl with the network environment taught by Wilson to allow strokes be displayed on different devices so multiple users can interactively working on it. 

Regarding claim 10, Joshi in view of Gamet and Wilson and Reihl teaches:
The device of claim 9, wherein the second user interface screen displays a reference drawing and a user interaction with the first user interface causes the same user interaction to be implemented in the second user interface and vice versa.( Wilson,  FIG. 14A, the combination rationale of claim 9 is applied here.)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
none of the references on the record teaches or redeem obvious the limitations of “wherein the type of transformation needed includes smoothing lines and smoothing lines comprises: identifying a first point of intersection between a stroke in the selected area and a border of the selected area and identifying a second point of intersection between two or more strokes; and drawing a line from the first point to the second point.”.
Examiner tried to reach Applicant to propose Examiner amendments and advance the application in condition in allowance, but Applicant never replied back.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611